DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          C.W.T., the mother,
                              Appellant,

                                     v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM,
                        Appellees.

                               No. 4D19-1452

                              [October 3, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 432019DP000027.

  Karen O'Brien Steger and Lori I. Steger of Steger Law, Stuart, for
appellant.

  Andrew Feigenbaum, West Palm Beach, for Appellee Department of
Children and Families.

  Laura J. Lee and Thomasina F. Moore, Tallahassee, for Appellee
Guardian ad Litem Program, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and FORST, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.